          Case 1:20-mj-00228-ZMF Document 1-1 Filed 11/13/20 Page 1 of 1



                                       STATEMENT OF FACTS

         On Thursday, November 12, 2020, at approximately 8:16 p.m., members of the Metropolitan Police
Department (MPD) Seventh District Crime Suppression Team (7D CST) were on patrol in the 2400 block
of Alabama Avenue Southeast in Washington, D.C. when they observed a dark in color Buick bearing
Maryland registration of 5DZ5622, occupied by the driver and two passengers, idling in the northbound
lane with the vehicle facing southbound. Officers conducted a traffic stop. The driver of the vehicle was
the registered owner.

        Officer Olivo asked the occupants of the vehicle if there was illegal contraband in the vehicle.
While asking, the front seat passenger looked back toward the rear passenger and then reached toward the
gap between the passenger side seat belt clasp and the center console as if to attempt to conceal an object.
All occupants were removed from the vehicle. As the rear passenger was removed from the vehicle, officers
leaned him against the car with his hands on the roof. As soon as he was removed from the car, officers
observed a live single round of ammunition on the back seat where he had been seated. This rear passenger
was later identified as Trevonne Harper (Defendant Harper). A pat down was conducted and revealed a
firearm in Defendant Harper’s right outer thigh pants pocket. A twenty-two (22) round high capacity
magazine loaded with twenty-one (21) .40 caliber rounds was recovered from the same pants pocket as the
firearm. Defendant Harper was placed under arrest.

         The firearm that recovered was determined to be a Glock, model 22, .40 caliber handgun with a
serial number of LSA741. When it was recovered, it was unloaded, with no magazine in the magazine
well. A twenty-two (22) round high capacity magazine loaded with twenty-one (21) .40 caliber rounds was
recovered from the pants pocket of the defendant. An additional twenty-two (22) round high capacity
magazine loaded with twenty-two (22) .40 caliber rounds was recovered from the back seat of the vehicle,
wrapped in a lime green in color hooded sweatshirt, next to where Defendant Harper was seated. There are
no firearm or ammunition manufacturers in the District of Columbia. Therefore, the firearm in this case
would have traveled in interstate commerce.

        A criminal history check of Defendant Harper through the National Crime Information Center
(NCIC) confirmed that the defendant has a prior felony conviction for Burglary First Degree in the Seventh
Judicial Circuit Court for Prince George’s County, Maryland, case number CT160922X. The defendant
was sentenced to twenty (20) years of incarceration for this offense all of which were suspended. Therefore,
the defendant was aware at the time of his arrest in this case that he had prior convictions for crimes
punishable by more than one year.


                                                 _________________________________
                                                 OFFICER VINCENT ALTIERE
                                                 METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone, this
13th day of November, 2020.
                                                                                      2020.11.13
                                                                                      11:44:57 -05'00'
                                                          ___________________________________
                                                          ZIA M. FARUQUI
                                                          U.S. MAGISTRATE JUDGE
